In the

     United States Court of Appeals
                  For the Seventh Circuit
Nos. 15‐1354 & 15‐1582

STAFFING NETWORK HOLDINGS, LLC,
                                         Petitioner/Cross‐Respondent,

                                  v.


NATIONAL LABOR RELATIONS BOARD,
                                         Respondent/Cross‐Petitioner.

             On Petition for Review and Cross‐Application
                  for Enforcement of an Order of the
                   National Labor Relations Board.
                           No. 13‐CA‐105031


    ARGUED NOVEMBER 5, 2015 — DECIDED MARCH 2, 2016


   Before FLAUM, MANION, and ROVNER, Circuit Judges.

    ROVNER, Circuit Judge.  The National Labor Relations Board
(“NLRB”  or  “Board”)  concluded  that  Staffing  Network
Holdings,  LLC  (“Staffing  Network”)  violated  the  National
Labor  Relations  Act  by  twice  threatening  employees  with
discharge for engaging in protected, concerted activity, and for
actually discharging employee Griselda Barrera for engaging
in  protected,  concerted  activity.  See  29  U.S.C.  §  151  et  seq.
2                                        Nos. 15‐1354 & 15‐1582

(hereafter “the Act”). The NLRB ordered Staffing Network to
offer  Barrera  reinstatement  and  to  make  her  whole  for  lost
wages. Staffing Network petitions this court for review of that
decision and asks that we reverse the Board’s decision in its
entirety.  The  NLRB  cross‐petitions  for  enforcement  of  its
Order.  We  deny  Staffing  Network’s  petition  for  review  and
grant the NLRB’s petition for enforcement.
                                  I.
    Staffing Network is a staffing agency, providing temporary
and  long‐term  employees  to  a  variety  of  employers.  The
company operates at free‐standing locations and on‐site at its
clients’ premises. ReaderLink, an Illinois company, is an on‐site
client that fills book orders for other businesses. At the time of
the incident leading to this action, Staffing Network provided
approximately  eighty  full‐time  employees  for  ReaderLink,
including an on‐site manager, a staffing assistant, pickers and
stockers.  Pickers  at  ReaderLink  work  side‐by‐side  on  a
production line, selecting books to fill orders, placing the books
in boxes and sending them down the line. Stockers ensure that
pickers have an adequate supply of books to fill the orders.
Barrera began working for Staffing Network in 2004, and was
placed at ReaderLink as a picker. Except for once punching the
clock too early for her shift, Barrera worked at ReaderLink for
eight  years  without  incident.  Staffing  Network’s  on‐site
manager  at  ReaderLink  was  Andy  Vega,  who  had  been
working for the company for only a few months at the time of
these  events.  Monica  Amaya  worked  as  Vega’s  staffing
assistant. ReaderLink also had its own in‐house supervisors,
including Mari Perez.
Nos. 15‐1354 & 15‐1582                                               3

    On November 15, 2012, ReaderLink was working to fill an
especially large book order. At some point in the day, Perez
told Vega that two of the stockers were not working quickly
enough. Vega asked both stockers to work more quickly, but
one  of  the  workers,  a  man  named  Juan,  said  that  he  would
work no faster for $8.25 an hour. Perez told Vega to send Juan
home and Vega complied. Juan’s dismissal caused an immedi‐
ate  reaction  among  the  pickers,  including  Barrera,  Olga
Gutierrez and other women. They asked why Juan had been
sent home, and they told Vega that  Juan  could  not keep up
with the line because he was new at the job. Vega replied that
Juan  was  sent  home  because  of  his  attitude  as  well  as  his
inability  to  keep  up  with  the  work.  Barrera,  Gutierrez  and
others told Vega that this was not fair. Vega replied that it was
not the pickers’ matter to deal with and that they should get
back to work. Vega also said that he could send them home as
well for their attitude. He then left the area.
    Vega returned a short time later. He angrily and repeatedly
asked Barrera if everything was fine and told her again that he
could send her home if she had an issue. Barrera asked Vega if
he was threatening her and said that she could send a letter to
the Department of Human Rights. Vega then told Barrera to
collect her things and go home. Barrera refused, insisting that
she had done nothing wrong. Vega became angrier, pointed at
Barrera  and  said  in  a  raised  voice,  “Let’s  see  if  you’re  not
leaving.”  Gutierrez  and  others  came  to  Barrera’s  defense,
saying she had done nothing wrong. Vega again left the area
and returned to his office. 
  Vega  then  directed  Amaya  to  tell  Barrera  to  go  home.
Amaya went to the production line and told Barrera to take her
4                                       Nos. 15‐1354 & 15‐1582

personal items and leave. She told Barrera that if she did not
leave, Vega intended to have security guards escort her out.
Again,  the  other  women  came  to  Barrera’s  defense,  telling
Amaya that Barrera had done nothing wrong and that Vega
had been rude. Amaya said there had been a lot of complaints
about Vega but that there was nothing she could do. Barrera
then  left  the  work  area  with  Amaya,  turned  in  her  radio
headset that pickers used to communicate, and waited in the
cafeteria for a ride to pick her up. 
    Amaya initially told Barrera to leave for the day. However,
later in the day, Barrera sent Amaya a text message asking if
she could return to work the next day. Amaya asked Vega how
she should reply to the message. Amaya then sent Barrera a
text  message  stating  that  Barrera  needed  to  speak  to  Vega
about what had happened that day, and that she should not
return to work. 
    Having  been  told  to  leave  and  not  come  back,  Barrera
reasonably  surmised  that  she  had  been  terminated  and  she
applied for unemployment benefits. The Illinois Department of
Employment Security (“IDES”) sent a request for information
about Barrera’s claim to Staffing Network. Vega and Amaya
composed and sent Staffing Network’s reply to the State. The
IDES form requested that the employer provide the claimant’s
“current  status  with  your  company,  including  details.”  The
form presented four possible statuses: (1) Lack of Work (with
sub‐categories  of  Permanent  or  Temporary);  (2)  Voluntary
Separation; (3) Involuntary Separation; and (4) Still Working.
Vega  and  Amaya  checked  the  box  for  “Involuntary  Separa‐
tion.” For Involuntary Separation, the form requested that the
employer “[p]rovide reason, policy violation (include policy
Nos. 15‐1354 & 15‐1582                                          5

section),  dates  and  details  of  prior  warnings,  and  written
documentation of the final incident details. Include the name
& title of the individual who terminated the claimant.” Vega
and Amaya replied:
       On 11‐15‐2012 the client (Mari Perez) informed
       me that a stacker [sic] was not working at the
       level he should be. When told to speed it up a
       bit Griselda Barrera took it upon herself to tell
       the onsite manager that he doesn’t know what
       he’s  talking  about  and  that  he  should  do  his
       homework. After this Griselda Barrera went to
       the rest room for about 10 min [and] when she
       returned she was talking to some of the ladies in
       the line disrupting the production. Mari Perez
       told the on site manager to tell Griselda Barrera
       if she does not want to work to punch out and
       go home. To which her reply to Andy Vega (on
       site) was “do not threaten me with nonsense, I
       have been here for many years and I know my
       rights! And you are nobody to tell me what to
       do,” [sic] After this she was told to punch out
       and  go  home  for  the  day  but  she  ignored  the
       request  and  continued  to  get  the  ladies  in  the
       line  worked  up  saying  this  was  going  against
       the law and that they have to stand up against
       all the injustice we are committing.
       Due  to  this  Griselda  Barrera  cannot  return  to
       ReaderLink.
Ex. R‐8.
6                                         Nos. 15‐1354 & 15‐1582

    In response to questions specific to the staffing industry,
Vega  and  Amaya  also  indicated  on  the  form  that  Barrera
would  “be  considered  for  future  assignments  with  your
agency,”  stating,  “Yes,  with  any  account  other  than
ReaderLink.  She  may  call  other  branches  for  work.”  In  re‐
sponse to a question regarding whether there had been any
“job  refusals  since  the  last  assignment  ended  that  have  not
been  reported,”  Vega  and  Amaya  replied,  “No  she  has  not
been  called  due  to  her  being  placed  on  DNR  from  this  ac‐
count.”  In  this  context,  “DNR”  means  “Do  Not  Return,”  a
status given to a Staffing Network employee when a particular
client requests that the employee not return to the client’s work
site. The State ultimately approved Barrera’s unemployment
benefits. Staffing Network never told Barrera that she had not
been terminated. Nor did the company tell her that she could
return  to  work  at  ReaderLink  or  that  she  could  work  at  an
alternate location. After the termination, Barrera tried to meet
with  a  representative  of  ReaderLink’s  human  resources
department directly. But when Barrera visited ReaderLink and
asked to speak to a ReaderLink employee, Vega and Amaya
met her instead and told her the ReaderLink employee was
unavailable. 
   Barrera  filed  an  unfair  labor  practice  charge,  and  the
Board’s  General  Counsel  issued  a  complaint  alleging  that
Staffing Network violated section 158(a)(1) of the Act by twice
threatening to discharge employees for engaging in protected,
concerted activity, and by actually discharging Barrera because
of her protected, concerted activity. An Administrative Law
Judge  (“ALJ”)  held  a  hearing  at  which  both  the  General
Counsel  and  Staffing  Network  presented  witnesses  and
Nos. 15‐1354 & 15‐1582                                          7

entered documentary evidence. The ALJ determined the facts
as we have recited them above, generally crediting the General
Counsel’s  witnesses  and  finding  that  Staffing  Network’s
witnesses were either partly or entirely not credible. The ALJ
agreed  that  Staffing  Network  violated  section  158(a)(1)  as
alleged by the Board. The ALJ rejected the company’s claims
that Barrera was not terminated, or that if she was terminated,
the discharge was justified by Barrera’s insubordinate behav‐
ior.  The  ALJ  further  found  that  Barrera  did  not  lose  the
protection of the Act under the factors delineated in Atlantic
Steel Co., 245 N.L.R.B. 814 (1979). Finally, the ALJ determined
that a burden‐shifting analysis under Wright Line, 251 N.L.R.B.
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), was not necessary
but that a violation would be found under Wright Line if the
case applied. 
    As a remedy, the ALJ ordered that Staffing Network offer
reinstatement to Barrera and make her whole for lost earnings
and benefits. The ALJ further ordered that Staffing Network
cease and desist from threatening to discharge or discharging
employees for engaging in protected, concerted activity. The
ALJ also directed the company to post a notice in both English
and Spanish informing workers of their rights and summariz‐
ing  the  outcome  of  the  proceedings.  On  appeal,  the  Board
affirmed  the  ALJ’s  rulings,  findings,  and  conclusions  and
adopted the ALJ’s Order with slight modifications that are not
relevant to this appeal. Staffing Network then petitioned this
court for review of the Board’s decision, and the Board cross‐
petitioned for enforcement of its Order.
8                                           Nos. 15‐1354 & 15‐1582

                                    II.
     In  its  petition  for  review,  Staffing  Network  asserts  that
(1)  the  Board  erred  in  finding  that  the  company  terminated
Barrera;  (2)  in  the  alternative,  if  the  Board  was  correct  that
Barrera  was  terminated,  the  Board  erred  in  concluding  that
Staffing Network was prohibited by the Act from terminating
Barrera; (3) the Board erred in concluding that the company
unlawfully threatened employees twice on November 15, 2012;
and (4) the Board erred in crediting the testimony of all of the
General  Counsel’s  witnesses  and  discrediting  all  of  Staffing
Network’s  witnesses.  Our  review  of  the  Board’s  findings  is
deferential,  assessing  only  whether  they  are  supported  by
substantial  evidence  on  the  record  considered  as  a  whole.
N.L.R.B. v. Enterprise Ass’n of Pipefitters Local 638, 429 U.S. 507,
531 (1977); AutoNation, Inc. v. N.L.R.B., 801 F.3d 767, 771 (7th
Cir. 2015); 29 U.S.C. § 160(f) (“the findings of the Board with
respect  to  questions  of  fact  if  supported  by  substantial  evi‐
dence on the record considered as a whole shall … be conclu‐
sive.”). See also Big Ridge, Inc. v. N.L.R.B., 808 F.3d 705, 713 (7th
Cir. 2015) (we will affirm and enforce the Board’s findings if
they are supported by substantial evidence and if the Board’s
conclusions  have  a  reasonable  basis  in  law).  “Substantial
evidence is more than a mere scintilla. It means such relevant
evidence  as  a  reasonable  mind  might  accept  as  adequate  to
support a conclusion.” Consolidated Edison Co. of New York, Inc.
v.  N.L.R.B.,  305  U.S.  197,  229  (1938).  See  also  AutoNation,
801 F.3d at 771.
Nos. 15‐1354 & 15‐1582                                          9

                                 A.
    We begin with Staffing Network’s claim that the company
never  terminated  Barrera.  According  to  the  company,  no
Staffing Network employee ever told Barrera that her employ‐
ment  was  terminated  and  Barrera,  at  the  time  of  briefing,
remained  an  active  employee  in  the  company’s  database.
Staffing Network also asserts that the Board misunderstood the
nature of the company’s business as a staffing agency, and that
an  inability  to  be  placed  at  a  particular  client  such  as
ReaderLink was not an indication that Barrera was terminated
from Staffing Network. Rather, she could be placed at other
employers. The company also faults the Board for relying on
a “phantom” text message from Amaya to Barrera, purporting
to tell Barrera not to return to work. Staffing Network contends
that the Board ignored undisputed evidence that Barrera has
never been terminated.
    None  of  these  assertions  has  any  merit  and  we  easily
conclude  that  the  Board’s  determination  that  Barrera  was
terminated was supported by substantial evidence. Indeed, in
light of the smoking‐gun admission that the company made in
response  to  the  State  of  Illinois’  unemployment  inquiries,
Staffing Network’s claim that it did not terminate Barrera is
frivolous. As we noted above, in its response to the State, the
company indicated that Barrera’s status with Staffing Network
(as opposed to ReaderLink) was an “involuntary separation.”
Staffing Network did not check the box on the form indicating
that Barrera was “still working,” or even the box for “volun‐
tary separation,” even though it now claims both that Barrera
is still employed and also that Barrera simply abandoned her
job. In fact, Staffing Network did not attempt to explain this
10                                        Nos. 15‐1354 & 15‐1582

conclusive admission at the hearing before the ALJ or in its
briefing in this court, even though the ALJ relied on it and the
Board also cited it. Asked at oral argument about this singu‐
larly damning piece of evidence, Staffing Network’s counsel
responded:
       The  person  who  filled  out  the  IDES  form,  ac‐
       cording to the testimony, was not a lawyer. He
       filled it out as best he could. He put information
       in there that conveyed that the person could not
       return to  ReaderLink  but also was eligible for
       assignments. Someone who is eligible for assign‐
       ments is not separated from Staffing Network.
       They are active in the system and able to go on
       other assignments.
R.  31,  at  2:47.  A  manager  need  not  be  a  lawyer  to  know
whether  an  employee  has  been  terminated  or  simply  sent
home for the day. 
   Moreover,  this  interpretation  of  the  document  is  unsup‐
ported by the facts as determined by the ALJ and affirmed by
the Board. As we noted, Vega did not check boxes indicating
that  Barrera  was  “still  working”  or  that  her  separation  was
“voluntary.” He checked the box for “involuntary separation”
from Staffing Network. That Vega is not a lawyer (a fact also
not  contained  in  the  record  but  we  see  no  reason  to  doubt
counsel on this point) does not explain why he indicated an
involuntary separation when the company really meant there
had  been  no  separation  at  all.  Having  made  this  conclusive
admission in a document filed with the State, Staffing Network
could have asked Vega to explain his answer, and Vega was
Nos. 15‐1354 & 15‐1582                                                     11

free to clarify that he meant only that Barrera could not return
to ReaderLink, not that she had been involuntarily terminated
from  Staffing  Network.  But  Vega  never  clarified  why  he
checked the “involuntary separation” box in response to the
State’s inquiry. There is no evidence in the record supporting
counsel’s claim on appeal that checking the box for “involun‐
tary  separation”  meant  something  other  than  involuntary
separation from Staffing Network.1 The ALJ was justified in
relying on this admission in concluding that Barrera had been
terminated  from  the  company,  and  this  document  alone
provides substantial evidence supporting the conclusion that
Barrera was terminated by Staffing Network.
    But  in  addition  to  the  company’s  response  to  the  State
indicating involuntary separation, other evidence supported
the Board’s determination that Barrera had been terminated.
Barrera testified that Amaya told her, at first, to go home for
the day (under threat of a security escort). After Barrera heard
from  a  co‐worker  that  Vega  told  another  co‐worker  that




1
   Staffing Network relies on other parts of the company’s IDES response to
contend that Barrera was not terminated from Staffing Network but simply
could  not  return  to  ReaderLink.  For  example,  on  the  IDES  form,  Vega
indicated that Barrera could not return to ReaderLink, and in the section
devoted to “questions [that] are specific to your industry,” Vega stated that
Barrera  would  “be  considered  for  future  assignments”  “with  any  other
account than Readerlink [sic].” The ALJ found that this statement indicated
that  Barrera  was  eligible  for  rehire.  Nothing  in  the  company’s  IDES
response  undermines  the  ALJ’s  conclusion  that  Barrera  was  terminated
from Staffing Network and also was eligible for rehire. 
12                                                Nos. 15‐1354 & 15‐1582

Barrera no longer worked at Staffing Network,2 Barrera sent a
text message to Amaya asking if she could return to work the
next day. Amaya indicated in her reply to Barrera that Vega
wanted to talk to Barrera the next day “but it wasn’t for me to
go back to work.” Tr. at 26. Having been told to go home and
to not come back, Barrera did not return to work, and instead
applied for unemployment benefits. See AutoNation, 801 F.3d
at 776‐77 (finding employer’s claim that it fired employee due
to job abandonment to be a pretext because employer knew
that employee had filed for unemployment benefits and was
under the impression that he had already been terminated and
yet the company did nothing to correct the employee’s alleged
misimpression).  On  the  question  of  termination,  the  ALJ
credited  Barrera’s  version  of  events.3  That  version  of  events


2
   The ALJ allowed Barrera to testify to this double‐hearsay not for the truth
of the matter asserted but simply to show why Barrera sent a text message
to Amaya inquiring about her status. Like the ALJ, we do not credit the
truth  of  the  co‐worker’s  assertion  that  Vega  told  another  worker  that
Barrera no longer worked at Staffing Network. The evidence is relevant
only to demonstrate why Barrera sought clarification of her status.

3
   The ALJ discredited Vega’s testimony about his response to Barrera’s text
message  to  Amaya  because  Vega’s  testimony  conflicted  with  Amaya’s
version  of  events  and  was  also  contradicted  by  Vega’s  own  testimony
regarding  whether  Barrera  could  return  to  ReaderLink  the  next  day.  In
particular, the ALJ rejected Vega’s claim that Barrera was directed to return
to ReaderLink the next day because Vega also testified that Barrera could
not  return  to  ReaderLink  because  she  was  on  “DNR”  status,  a  fact  he
confirmed with the State as well. To the extent that Staffing Network asserts
that  a  DNR  with  a  particular  client  was  not  a  separation  from  Staffing
Network, that claim is belied by the company’s admissions to the State of
                                                                    (continued...)
Nos. 15‐1354 & 15‐1582                                                13

provides substantial evidence to support the conclusion that
Staffing Network terminated Barrera.
                                     B.
    Staffing Network’s remaining arguments are all founded on
a version of the facts that was thoroughly rejected by the ALJ.
Under  the  company’s  version  of  events,  Vega  did  not  fire
Barrera; he simply sent her home for the day after she had been
insubordinate and abusive towards him. When Vega sent Juan
home  at  the  request  of  ReaderLink’s  management,  Barrera
refused to go back to work, called Vega “a nobody,” threat‐
ened to report him to immigration authorities, and told him he
was just Amaya’s “secretary,” according to Staffing Network.
Vega denied yelling at Barrera or pointing at her, and claimed
that he sent her home not because she was complaining about
“injustice” but because she had been abusive and insubordi‐
nate, causing him embarrassment in front of other employees.
Under Staffing Network’s version, no one ever told Barrera she
could not return to work, and in fact Amaya told her to return
the next day. The company also asserted that Barrera’s adult
son repeatedly called Vega’s cell phone and left threatening
and  harassing  voice  mails.  Staffing  Network  asserts  that  it
repeatedly  attempted  to  meet  with  Barrera  but  that  she
rebuffed all attempts to communicate. Staffing Network also
claims  that  ReaderLink  alone  made  the  decision  to  place
Barrera on “do not return” status.




3
   (...continued)
Illinois that Barrera was involuntarily separated from Staffing Network.
14                                           Nos. 15‐1354 & 15‐1582

    But this version of events was almost completely rejected
by the ALJ. Based on this discredited version of events, Staffing
Network  asserts (1)  that  the Board erred  in  finding  that the
termination violated the Act; (2) that the Board was mistaken
in  concluding  that  the  company  unlawfully  threatened
employees twice on November 15, 2012; and (3) that the Board
wrongly credited the testimony of all of the General Counsel’s
witnesses  while  discrediting  all  of  Staffing  Network’s  wit‐
nesses. Because the ALJ’s findings were based in large part on
concluding  that  Barrera  and  the  General  Counsel’s  other
witnesses were credible, and that Vega and Staffing Network’s
witnesses were not, we begin with the company’s complaint
that the Board erred in reaching its credibility findings.
    We  must  defer  to  the  Board’s  credibility  determinations
and will disturb them only in extraordinary circumstances. Big
Ridge, 808 F.3d at 715; Jet Star, Inc. v. N.L.R.B., 209 F.3d 671, 676
(7th Cir. 2000). The category of “extraordinary circumstances”
includes a clear showing of bias by the ALJ, an utter disregard
for  uncontroverted  sworn  testimony,  and  the  acceptance  of
testimony  to  a  fact  that  would  be  physically  impossible.  Jet
Star, 209 F.3d at 676; J.C. Penney Co. v. N.L.R.B., 123 F.3d 988,
995  (7th  Cir.  1997);  Carry  Companies  of  Ill.,  Inc.  v.  N.L.R.B.,
30 F.3d 922, 928 (7th Cir. 1994). “The judge on the front line is
in the best position to determine which of two stories told by
competing  witnesses  should  be  credited.”  N.L.R.B.  v.  Joy
Recovery Tech. Corp., 134 F.3d 1307, 1313 (7th Cir. 1998). That is
so because credibility is “a function not only of what a witness
says but of how a witness says it.” N.L.R.B. v. Overnite Transp.
Co., 938 F.2d 815, 819 (7th Cir. 1991). Moreover, an ALJ does
not necessarily exhibit bias when crediting all of the witnesses
Nos. 15‐1354 & 15‐1582                                                 15

on one side of a dispute and none of the witnesses on the other.
N.L.R.B.  v.  Q‐1  Motor  Express,  Inc.,  25  F.3d  473,  479  (7th  Cir.
1994). See also N.L.R.B. v. Pittsburgh S.S. Co., 337 U.S. 656, 659
(1949)  (“total  rejection  of  an  opposed  view  cannot  of  itself
impugn the integrity of competence of a trier of fact”).
    Staffing Network points to nothing in the record that would
demonstrate the extraordinary circumstances necessary to set
aside  the  credibility  determinations  here.  The  ALJ  carefully
considered the testimony of all of the witnesses and assessed
the demeanor and credibility of each witness. The ALJ discred‐
ited Vega’s testimony based on his demeanor when testifying,
the “self‐serving,” “illogical,” “rambling and narrative” nature
of  his  testimony,  and  the  contradictory  testimony  of  other
witnesses,  including  witnesses  also  employed  by  Staffing
Network. For example, the ALJ discredited Vega’s testimony
in part because it conflicted with the testimony of Amaya, his
assistant and a Staffing Network employee. Vega’s testimony
was also contradicted by the written record including Vega’s
own written statements to the State of Illinois. At times, Vega’s
testimony was also internally inconsistent. For example, Vega
testified  both  that  he  told  Barrera  to  come  back  to  work  at
ReaderLink the next day and that ReaderLink had placed her
on  “do  not  return”  status.  These  are  valid  reasons  to  reject
Vega’s testimony and to find that he was not credible.
    In contrast, the ALJ found the testimony of Barrera to be
“both believable and reliable,” noting that she had testified “in
a steady and forthright manner,” and that her testimony was
corroborated  by  other  witnesses.  The  ALJ  also  found  her
testimony to be “logical and consistent” for the most part. On
a few minor points, the ALJ did not credit Barrera’s testimony
16                                           Nos. 15‐1354 & 15‐1582

to  the  extent  that  it  contradicted  an  earlier  affidavit.  Again,
these are valid reasons to find a witness credible and there is
no  hint  of  bias  in  the  ALJ’s  decision  and  order  much  less
“extraordinary circumstances” that would cause us to disturb
credibility findings.
    Accepting the ALJ’s factual findings (which were in turn
affirmed by the Board), the only remaining question is whether
those facts lend substantial evidence to the Board’s finding that
the company wrongfully terminated Barrera, and the Board’s
conclusion that the company twice threatened employees with
discharge for engaging in protected, concerted activity. The Act
provides, in relevant part, that employees have the right “to
self‐organization, to form, join, or assist labor organizations, to
bargain  collectively  through  representatives  of  their  own
choosing, and to engage in other concerted activities for the
purpose  of  collective  bargaining  or  other  mutual  aid  or
protection[.]“ 29 U.S.C. § 157. Employers may not “interfere
with, restrain, or coerce employees in the exercise of the rights
guaranteed in section 157ʺ of the Act. 29 U.S.C. § 158(a)(1). An
employer violates section 158(a)(1) when it threatens employ‐
ees  with  discipline  or  discharge  for  engaging  in  concerted
activity that is protected under section 157. Fleming Companies,
Inc.  v.  N.L.R.B.,  349  F.3d  968,  973  (7th  Cir.  2003).  Threats  of
discharge,  discipline,  other  reprisals  against  employees  for
engaging in union activity violate the Act because “these acts
reasonably tend to coerce employees in the exercise of their
rights, regardless of whether they do, in fact, coerce.” Fleming
Companies, 349 F.3d at 973. The tendency to coerce is judged
from the viewpoint of the employee. N.L.R.B. v. Champion Labs.,
Inc., 99 F.3d 223, 228 (7th Cir. 1996); N.L.R.B. v. Gold Standard
Nos. 15‐1354 & 15‐1582                                             17

Enters.,  Inc.,  679  F.2d  673,  676  (7th  Cir.  1982).  We  easily
conclude that the Board’s findings are supported by substantial
evidence. 
    As  was  the  case  with  the  question  of  termination,  the
company’s  response  to  the  State’s  unemployment  inquiry
provides a veritable smoking gun on the issue of the reason for
Barrera’s  termination.  Asked  to  provide  the  reason  for
Barrera’s involuntary separation, Staffing Network explained
that  after  a  stocker  was  told  to  speed  up  his  work,  Barrera
objected and then began “talking to some of the ladies in the
line  disrupting  the  production.”  According  to  Vega’s  own
description of events, after he told Barrera to punch out and go
home  “if  she  does  not  want  to  work,”  Barrera  “ignored  the
request and continued to get the ladies in the line worked up
saying this was going against the law and that they have to
stand up against all the injustice we are committing. Due to
this, Griselda Barrera cannot return to ReaderLink.” With this
response  to  the  State,  the  company  essentially  admitted  the
relevant facts supporting the ALJ’s conclusion. It is well settled
that a brief, on‐the‐job work‐stoppage is a form of economic
pressure entitled to protection under the Act. Molon Motor &
Coil Corp. v. N.L.R.B., 965 F.2d 523, 525 (7th Cir. 1992). That is
the type of action that Vega described in his response to the
State in justifying Barrera’s discharge. Witness testimony also
supported  the  finding  that  Staffing  Network  terminated
Barrera because of her concerted, protected activity in protest‐
ing  Vega’s  treatment  of  Juan  in  relation  to  the  terms  and
conditions of his employment and that of the pickers. Namely,
Barrera and Gutierrez both testified that Vega told Barrera to
leave because she and the other pickers protested Vega’s unfair
18                                        Nos. 15‐1354 & 15‐1582

treatment of Juan. Therefore, substantial evidence supports the
Board’s  finding  that  the  company  violated  the  Act  when  it
discharged  Barrera  for  engaging  in  protected,  concerted
activity.
    Substantial evidence also supports the Board’s finding that
Vega twice threatened workers with discharge for engaging in
protected, concerted activity. As we have noted, the pickers’
temporary work stoppage and complaints to Vega regarding
his treatment of Juan constituted protected, concerted activity.
According  to  the  testimony  of  both  Barrera  and  Gutierrez,
Vega  told  the  workers  to  get  back  to  work,  said  that  what
happened to Juan was not the pickers’ matter to deal with, and
threatened  that  he  would  send  the  workers  home  for  their
attitude  if  they  did  not  comply.  And  both  Barrera  and
Gutierrez testified that Vega made a second threat to Barrera,
telling  her  he  would  send  her  home  after  repeatedly  and
angrily asking her if she was fine. Of course, Vega then carried
through on that threat when he terminated Barrera moments
after  delivering  the  threat.  The  ALJ  determined  that  Vega’s
statements  had  a  tendency  to  coerce  workers  who  were
engaged  in  protected,  concerted  activity.  The  testimony  of
Barrera and Gutierrez supplied substantial evidence to support
that finding.
                                  III.
    Staffing Network’s remaining arguments are unavailing. In
light of the deference we owe to the fact‐findings of the Board,
we  conclude  that  the  Board’s  findings  are  supported  by
substantial  evidence.  We  therefore  deny  Staffing  Network’s
petition for review and we ENFORCE the decision of the Board.